Title: From Thomas Jefferson to Thomas Paine, 17 March 1789
From: Jefferson, Thomas
To: Paine, Thomas



Dear Sir
Paris Mar. 17. 1789.

My last letter to you extended from Dec. 23. to Jan. 11. A confidential opportunity now arising I can acknolege the receipt of yours of Jan. 15. at the date of which you could not have received mine.
You know long ago that the meeting of the States is to be at Versailles on the 27th. of April. This country is entirely occupied in it’s elections which go on quietly and well. The Duke d’Orleans is elected for Villers-Cotterets. The Prince of Condé has lost the election he aimed at: nor is it certain he can be elected any where. We have no news from Auvergne whither the Marquis de la Fayette is gone. In general all the men of influence in the country are gone into the several provinces to get their friends elected or be elected themselves. Since my letter to you a tumult arose in Bretagne in which four or five lives were lost. They are now quieter, and this is the only instance of a life lost as yet in this revolution. The public mind is now so far ripened by time and discussion that there seems to be but one opinion on the principal points. The question of voting by persons or orders is the most controverted: but even that seems to have gained already a majority among the Nobles. I fear more from the number of the assembly than from any other cause. 1200. persons are difficult to keep to order, and will be so especially till they shall have had time to frame rules of order. Their funds continue stationary and at the level they have stood at for some years past. We hear so little of the parliaments for some time past that one is hardly sensible of their existence. This unimportance is probably  the forerunner of their total remodification by the nation. The article of legislation is the only interesting one on which the court has not explicitly declared itself to the nation. The D. d’Orleans has given instructions to his proxies in the Baillages which would be deemed bold in England, and are reasonable beyond the reach of an Englishman, who slumbering under a kind of half reformation in politics and religion is not excited by any thing he sees or feels to question the remains of prejudice. The writers of this country now taking the feild freely, and unrestrained or rather revolted by prejudice, will rouse us all from the errors in which we have been hitherto rocked.
We had at one time some hope that an accomodation would have been effected between the Turks and two empires. Probably the taking Oczakow, while it has attached the empress more to the Crimea, is not important enough to the Turks to make them consent to peace. These hopes are vanishing. Nor does there seem any prospect of peace between Russia and Sweden. The palsied condition of England leaves it probable that Denmark will pursue it’s hostilities against Sweden. It does not seem certain whether the K. of Prussia has advanced so far in that mediation and in the troubles he has excited in Poland as to be obliged to become a party. Nor will his becoming a party draw in this country the present year, if England remains quiet. Papers which have lately passed between this court and the government of Holland prove that this nourishes it’s discontent and only waits to put it’s house in order before it interposes. They have recalled their Ambassador from the Hague without naming a successor. The King of Sweden, not thinking that Russia and Denmark are enough for him, has arrested a number of his Nobles of principal rank and influence. It is a bold measure at least, and he is too boyish a character to authorize us to presume it a wise one, merely because he has adopted it. His army was before disgusted. He now puts the Nobles and all their dependants on the same side, and they are sure of armed support by Russia on the North and Denmark on the South. He can have no salvation but in the K. of Prussia.
I have received two letters from Lediard, the one dated Alexandria Aug. 15. the other Grand Cairo Sep. 10. One lately from Admiral Paul Jones dated St. Petersburg Jan. 31. He was just arrived there on the call of the Empress, and was incertain where he should be employed the next campaign. Mr. Littlepage is returned from the Black sea to Warsaw, where he has been perfectly  received by the king. I saw this from under the king’s own hand, and was pleased with the parental expressions towards him.
We have no news from America later than the middle of January. My letters inform me that even the friends of the new constitution are come over to the expediency of adding a Declaration of rights. There is reason to be hoped that this will be proposed by Congress to the several legislatures, and that the plan of N. York for calling a new convention will be rejected. Hitherto no state had acceded to it but Virginia, in which Henry, and antifederalism had got full possession of their legislature. But the people are better disposed. My departure for America is likely to be retarded by the want of a Congress to give me permission. I must attend it from the new government.—I am anxious to know how much we ought to believe of the recovery of the K. of England. By putting little facts together I see that he is not well. Mr. Rumsey (who came in while I was writing the preceding page), tells me you have a long letter ready for me. I shall be happy to receive it. I am with great & sincere attachment Dear Sir Your affectionate friend & servt,

Th: Jefferson

